department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun 20uy uil no se't' ep ra ts legend individual a individual b individual c state a ira x amount y company a_trust t will z date date date date date page of date statute county d dear this is in response to a letter dated correspondence dated revenue service the service by your authorized representative in which you request a letter_ruling under sec_408 of the internal_revenue_code the code submitted on your behalf to the internal as supplemented by the following facts and representations have been submitted under penalty of perjury in support of the ruling_request individual a a resident of state a whose date of birth was date died testate on date individual a was survived by a spouse individual b individual b's date of birth is date individual a was also survived by several children including individual c at his death individual a owned ira x and had begun receiving distributions from ira x pursuant to sec_401 of the code company a is the custodian of ira x as of december of the taxable_year of individual a’s death the value of ira x was amount y it has been represented that ira x either met or meets the requirements of code sec_408 trust t is designated as the sole beneficiary of ira x on date individual a executed will z article third of will z article third creates trust t for the benefit of individual b for life if individual b survives individual a under article third individual a devises to individual b an amount equal to the largest amount that may pass to individual b free of the federal estate_tax notwithstanding any renunciation or disclaimer by individual b reduced by the value of property passing outside of will z that does not qualify for the marital or charitable deductions the amount of individual a’s adjusted_taxable_gifts and all expenses and debts of individual a’s estate that are chargeable to principal other than state a death taxes that are not allowed as deductions for federal estate_tax purposes under article third individual a appoints individual b and individual c as joint trustees of trust t trustee article third provides that trust t will terminate upon the death of individual b and that the remaining interest in trust t shall be paid thereupon as provided in article fifth of will z article fifth’ page of xxx article fourth of will z article fourth provides that if individual b survives individual a and individual b disclaims any portion of individual a’s property passing outside of will z the disposition of such property will be governed by article third article fifth devises the residue of individual a’s estate outright to individual b if individual b survives individual a under article sixth of will z article sixth individual a appoints individual b as executor of will z executrix and names individual c as the contingent executor of will z in the event that individual b predeceases individual a or for any reason individual b ceases to act as executor of will z on date within nine months of individual a’s death individual b executed a written disclaimer disclaiming all of individual b’s right title and interest under article third and article fourth of will z the disclaimer’ and an affidavit to that effect the affidavit on date a notice of renunciation of interest in estate notice was served upon individual b individual c and company a a copy of the disclaimer and of the affidavit accompanied the notice the disclaimer was filed with the court of county d in state a on date you represent that individual b did not accept any of the income or other_benefits of the disclaimed property prior to executing the disclaimer you also represent that the disclaimer satisfied the requirements of code sec_2518 and of statute and all other applicable laws of state a your representation that disclaimer satisfies the requirements of code sec_2518 the service concurs with you state that as a result of the disclaimer the designation of trust t as beneficiary under ira x fails and ira x passes to the estate of individual a ‘the estate and therefore that ira x passes by operation of article fifth to individual b as the beneficiary of the estate of individual a based on these facts and representations you have requested the following rulings since the disclaimer satisfies the requirements of code sec_2518 pursuant to article fifth of will z for purposes of code sec_408 individual b is treated as the distributee of ira x page of xxx a2uu9 that individual b as the sole beneficiary and distributee of ira x is eligible to roll over or transfer by means of a trustee-to-trustee transfer the proceeds from ira x into a separate ira established in individual b’s own name within sixty days of the date that the proceeds are distributed to individual b in her capacity of executrix of the estate of individual a and that amounts distributed from ira x which are timely contributed to individual b’s rollover ira will not be included in individual b’s or the estate’s gross_income in the year of distribution and contribution if different furthermore that instead the funds will be taxed when distributed from said rollover ira in accordance with internal_revenue_code code sec_408 with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules with regard to the tax treatment of ira_rollovers under the code sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of sec_408 of the code a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up and maintained in the name of the surviving_spouse page of xxx 2vug58042 sec_408 of the code provides in general that distributions required to be made under sec_408 may not be rolled over final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate sec_2046 of the code provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 of the code sec_2518 of the code provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of estate_and_gift_taxes the disclaimed interest is treated as if it never passed to that person sec_2518 of the code defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing the writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of -- a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either -- a to the spouse of the decedent or b to a person other than the person making the disclaimer similarly statute provides that a beneficiary of a disposition may renounce all page of xxx 2vuvu958042 or part of the beneficiary's interest in property the term disposition includes dispositions created under a will the renouncing person is treated as having predeceased the decedent with respect to the renounced interest under statute a beneficiary may accept one disposition and renounce another may renounce a disposition in whole or in part or with reference to specific amounts parts fractional shares or assets comprising the disposition a renunciation by a surviving_spouse of a decedent of a disposition created by the decedent shall not be deemed to be a renunciation by the surviving_spouse of all or any part of any other_disposition to or in favor of the surviving_spouse regardless of whether the property which would have passed under the renounced disposition is by reason of the renunciation disposed of to or in favor of the surviving_spouse individual b executed the disclaimer in which she renounced her interests under article third and article fourth and notified executor and trustee of her disclaimer of such interests within nine months of individual a’s death the disclaimer was timely filed with the surrogate’s court of county d in state a and delivered to executor and the ira x custodian as a result individual b is deemed to have predeceased individual a for purposes of article third and article fourth under statute it has been represented that the disclaimer meets the requirements of sec_2518 of the code and satisfies the requirements of statute and all other applicable state law and that individual b did not accept any of the income or other_benefits of the disclaimed property prior to executing the disclaimer as noted above the service concurs with the representation that the disclaimer satisfies the requirements of code sec_2518 individual b wishes to roll over or transfer the funds from ira x to an ira established in her own name as individual a’s surviving_spouse on a tax- deferred basis under code sec_408 sec_1_408-8 of the income_tax regulations provides that an individual's surviving_spouse may elect to treat the surviving spouse's entire_interest as a beneficiary in an individual's ira as the spouse’s own ira at any time after the death of the individual in order to make the election the surviving_spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the surviving_spouse is the sole beneficiary of the trust the requirement is also not met is a surviving_spouse receives an ira as a beneficiary of the estate of a deceased’s ira owner however a surviving_spouse may be eligible to either roll over or transfer by means of a trustee to trustee transfer the ira of a decedent into her own ira even if she is not eligible to treat the ira as her own as long as certain conditions are met page of xxx 20u938043 in general a surviving_spouse shall not be eligible to roll over the distributed ira proceeds into her own ira if said assets are initially paid to either a_trust or an estate in this case it is necessary to determine if the general_rule applies in this case individual a designated trust t which was created under article third of will z as the beneficiary of ira x however as a result of individual b’s renunciation of article third and article fourth under the disclaimer_trust t is void and therefore at individual a’s death there was no beneficiary designation in effect with respect to ira x as a result by operation of law ira x passed to the estate under article fifth of will z individual a left the residue of the estate outright to individual b as a result of the disclaimer residue of the estate includes ira x as the sole beneficiary of the estate under article fifth individual b becomes the sole beneficiary of ira x although individual is not the named beneficiary of ira x and may not treat ira x as her own ira she is the sole beneficiary of said ira x pursuant to article fifth of will z and as such is the distributee or payee as that term is used in code sec_408 as such she is eligible to roll over or transfer by means of a trustee to trustee transfer ira x or any portion thereof into an ira set up and maintained in her name said rollover or transfer must occur no later than the day as measured from the date ira x is distributed to individual b in her capacity as executrix of the estate of individual a based on the above the service will treat individual b as a surviving_spouse who is eligible to roll over or transfer the proceeds of ira x into an ira set up and maintained in her name therefore with respect to your ruling requests we conclude as follows since the disclaimer satisfies the requirements of code sec_2518 pursuant to article fifth of will z for purposes of code sec_408 individual b is treated as the distributee of ira x that individual b as the sole beneficiary and distributee of ira x is eligible to roll over or transfer by means of a trustee-to-trustee transfer the proceeds from ira x into a separate ira established in individual b’s own name within sixty days of the date that the proceeds are distributed to individual b in her capacity of executrix of the estate of individual a and that for the year in which the distribution of ira x and subsequent rollover or transfer is made if later neither individual b nor the estate will be required to include in gross_income for federal_income_tax purposes any portion of the amounts rolled over or transferred from ira x to an ira set up and maintained in individual b’s name in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were are required to be distributed by sec_401 of the code made applicable to an ira pursuant to code page of xxx sec_408 if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling letter is based on the assumption that ira x either met meets or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that any rollover ira established by individual b will meet the requirements of sec_408 at all times relevant thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d no please address all correspondence to se t ep ra t3 kak at kek sincerely yours v fron stan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kkk
